MANDATE

                                Court of Appeals
                           First District of Texas
                                NO. 01-14-00360-CV

 GEORGE M. BISHOP, DOUG BULCAO, SENATOR JOHN WHITMIRE, PAULA
 BARNETT, MARSHA W. ZUMMO, JUAN CARLOS LOPEZ DE GARCIA, SARA
ENGLISH, ANTONIO LOPEZ DE GARCIA, PETER EISCHEN, MARK CEGIELSKI,
  MARILYN SANDERS, TOM HOLY, ROBERT STARK, D.O., BETH STARK,
   MAUREEN HOLY, JACK EDWARDS, AND JULIE EDWARDS, Appellants

                                          V.
  CHAPPELL HILL SERVICE COMPANY, LLC AND HIGH MEADOWS LAND &
                       CATTLE, LLC, Appellees

    Appeal from the 21st District Court of Washington County. (Tr. Ct. No. 35476).


TO THE 21ST DISTRICT COURT OF WASHINGTON COUNTY, GREETINGS:

      Before this Court, on the 30th day of July 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                    This case is an appeal from the final judgment signed
             by the trial court on February 18, 2014. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court’s
             judgment contains no reversible error. Accordingly, the
             Court affirms the trial court’s judgment.

                   The Court orders that the appellants, George M.
             Bishop, Doug Bulcao, Senator John Whitmire, Paula Barnett,
              Marsha W. Zummo, Juan Carlos Lopez de Garcia, Sara
              English, Antonio Lopez de Garcia, Peter Eischen, Mark
              Cegielski, Marilyn Sanders, Tom Holy, Robert Stark, D.O.,
              Beth Stark, Maureen Holy, Jack Edwards, and Julie Edwards,
              jointly and severally, pay all appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered July 30, 2015.

              Panel consists of Justices Keyes, Bland, and Massengale.
              Opinion delivered by Justice Keyes.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




October 16, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT